Title: To Thomas Jefferson from David Jackson, Jr., 6 August 1803
From: Jackson, Jr., David
To: Jefferson, Thomas


          
            
              Honored Sir
            
            Philada: Aug. 6th 1803
          
          I enclose you for your perusal, & satisfaction, the printed Extracts of the Genl. Assembly of the Presbyterian Church held in this City in May last; in the which you will observe the united testimony of said Church of the state of religion in their communion; this result is highly gratifying to the friends of piety in our connection, two thirds of whom are supporters of your administration—in this City, the Democratic Republican interest is supported by the Presbyterians, Baptists, & Germans, and generally opposed by the Episcopalians, Friends & Methodists; the last mentioned denomination, are fast embracing republicanism—The great Head of the Church has seen proper greatly to succeed a preached gospel under your administration, and to dissipate the fallacy of those fears, which many entertained, upon your accession to the Presidential Chair—   With Sentiments of the highest esteem permit me to subscribe myself 
          Your frend & supporter— 
          
            
              David Jackson
            
          
        